DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on September 9, 2022.



	
	 
	
	 
Status of Claims
Claims 1, 6 and 11 have been amended.
Claims 1-20 are currently pending and have been examined. 


	
	


Claim Rejections - 35 USC § 101

Claims 11-20 are drawn to methods (i.e., a process) while claim(s) 1-10 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-20 describe the idea of storing a plurality of web page elements that may be rendered on a browser of a user computing device to display a web page (Step 2A-Prong One: NO). Furthermore, claims 1-20 recite additional elements that integrate the judicial exception into a practical application (Step 2A- Prong Two: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (2013/0030868) in view of Martel (2014/0278913).

Claim 1 and 11
Lyon discloses the systems, methods, and non-transitory computer-readable storage media for scheduling visitors to a website into test groups to know how visitors respond to content items.
create groups of users based on visits by the users to a website (Lyon [0011]); See “Disclosed are systems, methods, and non-transitory computer-readable storage media for scheduling users into tests. In a preferred embodiment the users are visitors to a website…”
wherein the website is related to multiple ad campaigns, wherein each ad campaign of the multiple ad campaigns is associated with a respective content identified for presentation on the website when the groups of the users satisfy one or more ad campaign conditions, wherein the website comprises the web page, and wherein the users comprise the user (Lyon [0011]-[0014]);  Where the reference teaches visitors to a website being exposed to different content items on a webpage, where content items are the multiple ad campaigns. See [0078] where the users are assigned to a test group [identified for presentation] based on previous interaction with the publisher whose site they have visited.
a request from a user computing device of the user to display the web page, wherein the user computing device of the user comprises a device identifier associated with the user computing device (Lyon [0012]); See “When a user navigates to the webpage, a user ID [device identifier] associated with the user can be hashed using a first hash function to map the user to one of the enrollment buckets.”
provide the plurality of web page elements to the user computing device by transmitting JavaScript code for the plurality of web page elements (Lyon [0050][0060][0061]); See “A user can navigate to a website 705 using a web browser running on a computing device. To configure and run a split test, a test script (e.g., JavaScript code) can be embedded within a web page on which the test is to run…”
wherein a browser of the user computing device creates a bucket identifier for the user based on the device identifier of the user computing device, wherein the bucket identifier comprises a respective numerical value for each ad space for each campaign of the multiple ad campaigns, wherein the respective content comprises the plurality of web page elements, and wherein the browser of the user computing device displays the web page comprising the respective content (Lyon [0040][0034][0059]); Where the bucket identifier is referred to as the enrollment bucket in the reference. See [0040] each bucket can be configured to contain a test ID signifying what test, if any, a user should be enrolled. A test ID can be any variable such as an integer or string which can be used to assign a value to the bucket.”  See [0039] where the va5iations of the webpage can be a remodeled page layout or presentation, alternative content, features. See also [0059] “A tester may also upload any content to be displayed when a user is served a variation of a webpage.”
analyze the respective content of each web page being visited by the user to narrow down the multiple ad campaigns to one or more particular ad campaigns to present to the user of the groups of the users (Lyons [0064][0070]);  See at least “At step 1115 the test is completed and a determination is made as to whether a variation or the original is most effective. At step 1120 the tester can implement the winning variation.” Examiner interprets the variation to be one or more ad campaigns because they are presenting different content to the user to determine effectiveness,
determine a percentage of a first plurality of users of the groups of the users to receive first content associated with a first ad campaign of the multiple ad campaigns, based on a number of web page visits by the groups of the users; (Lyons [0008][0011][0039]); See “consider that a test is meant to enroll ten percent of the total 1,000 visitors to a website and the test is to run for one week.”
transmit the plurality of web page elements to the user computing device enabling the browser of the user computing device to render the plurality of web page elements on the web page; and an ad server configured to  (Lyon [0054][0039][Figure 4]); See “If the user ID was hashed to a test bucket assigned to a test variation then the test variation is displayed to the user 745. If the user was hashed to a test bucket assigned to the control then control 745 is displayed to the user.”
Lyon does not teach ad campaigns. Martel teaches:
determine one or more ad campaigns of the multiple ad campaigns that are associated with the user based on at least the bucket identifier associated with the user and a web page identifier associated with the respective content of the web page being displayed by the browser of the user computing device, (Martel [0036][0047])  Where the reference teaches an ad group identifier [bucket identifier] that presents on a user computing device. Where the web page identifier is the web pages that are labeled excluded sites [0054].
wherein each ad campaign of the multiple ad campaigns corresponds to a respective ad campaign number corresponding to respective ad content, wherein the respective numerical value of each bucket identifier is used to determine which respective ad content to present to the user, and wherein the respective ad content corresponds to at least (i) the first ad space or (ii) the second ad space; identify which of the particular ad campaigns of the multiple ad campaigns are presented to the user of the groups of the users based on the each ad campaign associated with the respective ad content, wherein the multiple ad campaigns are implemented at a same time for each user of the groups of the users, and wherein each user of the groups of the users are exposed to more than one ad campaign of the multiple ad campaigns (Martel [0009][0036][0037][0017][0022][0055]):  601254409.62Attorney Docket No.: 2377US01/1761284.1000 See at least “the campaign name 102 is Campaign #1 and the campaign status identifier 104 indicates that Campaign #1 is currently Active. See “an advertising system can be configured to permit multiple advertisers to compete for the same advertising space….An advertising system can be configured to select one or more ads for display in response to input from a user…” See also “shadow ad server configured to perform operations comprising receiving an ad request; identifying in the ad database [one or more ad campaigns] at least one shadow ad and at least one actual ad based on the received ad request; generating an ad ranking by analyzing one or more criteria [associated with the user] associated with the identified at least one shadow ad and the at least one actual ad; and selecting one or more of the identified at least one shadow ad and the at least one actual ad based on the ad ranking.” See [0036] where the reference teaches a campaign name that identifies the ad campaign [ad campaign number “Campaign #1] and a campaign status identifier, which indicates active campaigns being shown to the users. See also [0039] where the campaign name can be renamed (to reflect a number).
receive a first ad request for the first content associated with the first ad space from the user computing device; receive a second ad request for second content associated with the second ad space from the user computing device, (Martel [0016][0052]),  See “receiving an ad request; identifying at least one shadow ad and at least one actual ad based on the received ad request” Where the actual ad is the first ad request and the shadow ad is the second request. See [0052] Similarly, a web server can receive a request for a web page and can generate an actual ad request in the process of serving that page.”
wherein the first ad request and the second ad request comprise at least (i) the bucket identifier associated with the user and (ii) the web page identifier associated with the web page  the user is browsing via the browser of the user computing device (Martel [0036][0047])  Where the reference teaches an ad group identifier [bucket identifier] that presents on a user computing device. Where the web page identifier is the web pages that are labeled excluded sites [0054].
associate the first ad request with the first ad campaign of the multiple ad campaigns based on the bucket identifier and the web page identifier (Martel [0016][0017]); See “the subject matter can be implemented such that identifying at least one shadow ad [second ad] and at least one actual ad [first ad] further comprises comparing the one or more campaign parameters associated with the at least one shadow ad with one or more criteria included in the ad request to determine a match. See also “an ad corresponding to an ad group [bucket identifier] included in Campaign #1 can be selected and displayed.” Where the web page identifier is the web pages that are labeled excluded sites [0054].
wherein the first ad campaign is associated with the user satisfying one or more first ad campaign conditions of the one or more ad campaigns (Martel [0020]); See “the subject matter can be implemented such that identifying at least one shadow ad and at least one actual ad further comprises comparing the one or more campaign parameters [conditions] associated with the at least one shadow ad with one or more criteria included in the ad request to determine a match.”
associate the second ad request with a second ad campaign of the multiple ad campaigns based on the bucket identifier and the web page identifier (Martel [0016][0017]); See “the subject matter can be implemented such that identifying at least one shadow ad [second ad] and at least one actual ad [first ad] further comprises comparing the one or more campaign parameters [bucket identifiers] associated with the at least one shadow ad with one or more criteria included in the ad request to determine a match. Where the web page identifier is the web pages that are labeled excluded sites [0054].
wherein the second ad campaign is associated with the user satisfying one or more second ad campaign conditions  of the one or more ad campaigns (Martel [0023]); See “subject matter can be implemented such that the operations comprising identifying at least one shadow ad and at least one actual ad further comprise comparing the one or more campaign parameters [conditions] associated with the at least one shadow ad [second ad] with one or more criteria included in the ad request to determine a match. 
provide the first content comprising a first ad from the first ad campaign to the user computing device in response to the first ad request, wherein the first ad is visible to the user on the web page; and provide the second content comprising a second ad from the second ad campaign to the user computing device in response to the second ad request, wherein the second ad is not visible to the user on the web page (Martel [0035][0052][0057][0014]); See “Alternatively, the advertising campaign can be a shadow campaign that can be used to test the performance of one or more parameters associated with the ad campaign. The one or more advertisements comprising a shadow campaign do not compete for presentation space and position with advertisements of one or more actual campaigns.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user, as taught by Lyon, the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Martel, to measure the success of an ad campaign (Martel [0011][0012]).

Claim 3 
Lyon discloses the limitations above. Lyon does not teach the web server is further configured to determine an effectiveness of the first ad campaign. Martel teaches:
wherein the web server is further configured to determine an effectiveness of the first ad campaign of the multiple ad campaigns based in part on a response by the user to the first ad from the first ad campaign of the multiple ad campaigns (Martel [0005]).  Where the reference teaches that the effectiveness of an ad can be measured by the number of conversions associated with an advertisement. See “A conversion can be any desired action taken in response to the ad, including a sale, a download, a contact, a request, or an entry into a database.” Where the Examiner interprets a conversion to be a response.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user, as taught by Lyon, the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Martel, to measure the success of an ad campaign (Martel [0011][0012]).

Claim 8 and 18
Lyon discloses the limitations above but does not teach the first ad request associated with the first ad campaign based on the web page identifier; and the second ad request associated with the second ad campaign based on the web page identifier. Martel teaches:
the first ad request associated with the first ad campaign of the multiple ad campaigns is associated with the respective ad content of the respective ad campaign number of the first ad campaign  and the second ad request associated with the second ad campaign of the multiple ad campaigns is associated with the respective ad content of the respective ad campaign number of the second ad campaign (Martel [0016][0023]),  See “In general, in one aspect, the subject matter can be implemented to include receiving an ad request; identifying at least one shadow ad [second] and at least one actual ad [first] based on the received ad request” See also [0023] “the subject matter can be implemented such that the operations comprising identifying at least one shadow ad and at least one actual ad further comprise comparing the one or more campaign parameters associated with the at least one shadow ad with one or more criteria included in the ad request to determine a match..” Where the actual ad is the first ad request and the shadow ad is the second request. Where the web page identifier is the web pages that are labeled excluded sites [0054]. See [0036] where the reference teaches a campaign name that identifies the ad campaign [ad campaign number “Campaign #1] and a campaign status identifier, which indicates active campaigns being shown to the users. See also [0039] where the campaign name can be renamed (to reflect a number).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user, as taught by Lyon, the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Martel, to measure the success of an ad campaign (Martel [0011][0012]).



Claims 2, 4 5-7, 10, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (2013/0030868) and Martel (2014/0278913) in view of Lindsay (2010/0306043).

Claim 2 
Lyon in view of Martel does not teach wherein the web server is further configured to store a first purchase history of the user from the web page within a purchase history database. However, Lindsay teaches:
wherein the web server is further configured to store a first purchase history of the user from the web page within a purchase history database (Lindsay [0020][0022]). See “In both embodiments, the online system stores information related to the member as part of a member profile…” and [0022] “an online system is an e-commerce system that stores a user's account information and usage history (e.g., products purchased, products reviewed, products looked at, etc.).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of storing purchase history data, as taught by Lindsay, to gain more insight on the participating user.

Claim 4 
Lyon in view of Martel does not teach wherein the purchase history database further comprises a second purchase history of the user from at least one retail store. However, Lindsay teaches:
wherein the purchase history database further comprises a second purchase history of the user from at least one retail store (Lindsay [0020][0022]). See “In both embodiments, the online system stores information related to the member as part of a member profile…” and [0022] “an online system is an e-commerce system that stores a user's account information and usage history (e.g., products purchased, products reviewed, products looked at, etc.).” See also [0036] where the reference teaches “The event logger may also log various other events occurring in the system 100, for example, messages received from members requesting information, members logging in to the system 100 or logging out from the system 100, members updating their profile, or similar events that are considered significant for purposes of logging [connecting purchases from retail stores].
Lindsay does not explicitly disclose a second purchase history of the user from at least one retail store. However, Lindsay teaches an event logger that may log events that are considered significant for the purposes of logging. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this second purchases history would be included to gather as much information about the user as possible to make informed decisions and it also allows identification of the member associated with the event and if relevant, identification of an advertisement or advertising campaign associated with the event. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of storing purchase history data, as taught by Lindsay, to gain more insight on the participating user.

Claim 5 
Lyon in view of Martel does not teach wherein the web server is further configured to determine an effectiveness of the first ad campaign based on purchases of the user from the web page and from the at least one retail store. However, Lindsay teaches:
wherein the web server is further configured to determine an effectiveness of the first ad campaign of the multiple ad campaigns based on purchases of the user from the web page and from at least one retail store (Lindsay [0051].  See “A member may purchase a product as a result of seeing an online advertisement and this fact can be broadcast in a message to friends of the member who are also members of the social network system….As a result, the social network system has an impact on the effectiveness of the advertisement as well as favorability of the members towards the advertised products due to communication mechanisms implemented in the social network system. This effectiveness can be called network effectiveness, or secondary effectiveness.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of determining an effectiveness of the first ad campaign based on purchases of the user from the web page, as taught by Lindsay, because purchases made after a campaign provides insight on the effectiveness of the campaign (Lindsay [0005]).

Claim 6 
Lyon in view of Martel does not teach wherein the first ad campaign further comprises the first ad and a third ad. However, Lindsay teaches:
wherein the first ad campaign of the multiple ad campaigns further comprises the first ad, wherein a third ad campaign of the multiple ad campaigns comprises a third ad, wherein the third ad of the third ad campaign is configured to be not visible as placed on the web page, wherein the first ad of the first ad campaign and the third ad of the third ad campaign are implemented at a same time for the groups of the users, wherein the ad sever is further configured to: provide the first ad of the first ad campaign to the first plurality of users of the groups of the users, and provide the third ad of the third ad campaign to a second plurality of users of the groups of the users (Lindsay [0035]). See “For example, one control set can be generated that is not shown any advertisements from the ad campaign, an first sample set can be exposed to a three specific advertisements A, B, C, a second sample set can be shown only advertisements A and C, and a third set can be shown the advertisements in the reverse order C, B, A. Other experimental sets can be generated by varying other characteristics of the advertisement, for example, location of the advertisement within the web page displayed on the browser or any user interface used for showing the advertisement or the duration for which the advertisement is presented to the member.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of the first ad campaign comprising the first ad and a third ad, wherein the third ad is configured to be not visible as placed on the web page, as taught by Lindsay, because varying the multiple experimental sets of the characteristics of the ad allows for comparison of the impact of the campaign (Lindsay [0051]).

Claim 7 
Lyon in view of Martel does not teach wherein the web server is further configured to determine an effectiveness of the first ad campaign by comparing purchases made by the first plurality of users of the groups of the users to purchases made by the second plurality of users of the groups of the users. However, Lindsay teaches:
wherein the web server is further configured to determine an effectiveness of the first ad campaign of the multiple ad campaigns by comparing purchases made by the first plurality of users of the groups of the users to purchases made by the second plurality of users of the groups of the users (Lindsay [0009][0024][0034][0051]). See “Once the two or more groups of members have been selectively shown the advertisements, the effectiveness of the advertisements can be evaluated.” and [0034] “Withholding the advertisement from a control set of members allows comparison of members that are shown the advertisement with members that are not shown the advertisement.” Lastly see [0051] “A member may purchase a product as a result of seeing an online advertisement…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of determining an effectiveness of the first ad campaign based on purchases of the user from the web page, as taught by Lindsay, because purchases made after a campaign provides insight on the effectiveness of the campaign (Lindsay [0005]).

Claim 10 
Lyon in view of Martel does not teach wherein the web page further comprises a plurality of first ad spaces for displaying ads that are configured to be visible to the user and a plurality of second ad spaces for displaying ads that are configured to be not visible to the user. However, Lindsay teaches:
wherein the web page further comprises a plurality of first ad spaces for displaying ads that are configured to be visible to the user and a plurality of second ad spaces for displaying ads that are configured to be not visible to the user, wherein each second ad space of the plurality of second ad spaces is associated with a respective first ad space of the plurality of first ad spaces (Lindsay [0007][0035]). Where the reference teaches two sets of members (users), one set who is presented with the advertisement (visible) and another set from which the advertisement is withheld (not visible). See also [0035] “Generally, the sample sets for a campaign can vary based upon the selection of the advertisements to be presented to the members in sample set, the order of presentation, and the manner of presentation ( e.g., location on page, size, etc.) or any other technique or variation.” See also “Comparisons based on questions or polls used for evaluating the impact of the advertisement versions can be used for either comparing impact of a version of the advertisement with the control set or comparison of the impact of two different versions of the advertisement.” See also “For example, one control set can be generated that is not shown any advertisements from the ad campaign, an first sample set can be exposed to a three specific advertisements A, B, C, a second sample set can be shown only advertisements A and C, and a third set can be shown the advertisements in the reverse order C, B, A. Other experimental sets can be generated by varying other characteristics of the advertisement, for example, location of the advertisement within the web page displayed on the browser or any user interface used for showing the advertisement or the duration for which the advertisement is presented to the member.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, a plurality of first ad spaces for displaying ads that are configured to be visible to the user and a plurality of second ad spaces for displaying ads that are configured to be not visible to the user, as taught by Lindsay, because varying the multiple experimental sets of the characteristics of the ad allows for comparison of the impact of the campaign (Lindsay [0051]).

Claim 12 
Lyon in view of Martel does not teach storing a first purchase history of the user from the web page within a purchase history database. However, Lindsay teaches:
further comprising storing a first purchase history of the user from the web page within a purchase history database (Lindsay [0020][0022]). See “In both embodiments, the online system stores information related to the member as part of a member profile…” and [0022] “an online system is an e-commerce system that stores a user's account information and usage history (e.g., products purchased, products reviewed, products looked at, etc.).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of storing purchase history data, as taught by Lindsay, to gain more insight on the participating user.


Claim 13 
Lyon does not teach determining an effectiveness of the first ad campaign based in part on a response by the user to the first ad from the first ad campaign. Martel teaches:
further comprising determining an effectiveness of the first ad campaign of the multiple ad campaigns based in part on a response by the user to the first ad from the first ad campaign of the multiple ad campaigns. (Martel [0005]).  Where the reference teaches that the effectiveness of an ad can be measured by the number of conversions associated with an advertisement. See “A conversion can be any desired action taken in response to the ad, including a sale, a download, a contact, a request, or an entry into a database.” Where the Examiner interprets a conversion to be a response.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user, as taught by Lyon, the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Martel, to measure the success of an ad campaign (Martel [0011][0012]).

Claim 14 
Lyon in view of Martel does not teach the purchase history database further comprises a second purchase history of the user from at least one retail store. However, Lindsay teaches:
wherein the purchase history database further comprises a second purchase history of the user from at least one retail store (Lindsay [0020][0022]). See “In both embodiments, the online system stores information related to the member as part of a member profile…” and [0022] “an online system is an e-commerce system that stores a user's account information and usage history (e.g., products purchased, products reviewed, products looked at, etc.).” See also [0036] where the reference teaches “The event logger may also log various other events occurring in the system 100, for example, messages received from members requesting information, members logging in to the system 100 or logging out from the system 100, members updating their profile, or similar events that are considered significant for purposes of logging [connecting purchases from retail stores].
Lindsay does not explicitly disclose a second purchase history of the user from at least one retail store. However, Lindsay teaches an event logger that may log events that are considered significant for the purposes of logging. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this second purchases history would be included to gather as much information about the user as possible to make informed decisions and it also allows identification of the member associated with the event and if relevant, identification of an advertisement or advertising campaign associated with the event. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of storing purchase history data, as taught by Lindsay, to gain more insight on the participating user.

Claim 15 
Lyon in view of Martel does not teach determining an effectiveness of the first ad campaign based on purchases of the user from the web page and from the at least one retail store. However, Lindsay teaches:
further comprising determining an effectiveness of the first ad campaign of the multiple ad campaigns based on purchases of the user from the web page and from at least one retail store (Lindsay [0051]).  See “A member may purchase a product as a result of seeing an online advertisement and this fact can be broadcast in a message to friends of the member who are also members of the social network system….As a result, the social network system has an impact on the effectiveness of the advertisement as well as favorability of the members towards the advertised products due to communication mechanisms implemented in the social network system. This effectiveness can be called network effectiveness, or secondary effectiveness.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of determining an effectiveness of the first ad campaign based on purchases of the user from the web page, as taught by Lindsay, because purchases made after a campaign provides insight on the effectiveness of the campaign (Lindsay [0005]).

Claim 16 
Lyon in view of Martel does not teach the first ad campaign further comprises the first ad and a third ad, wherein the third ad is configured to be not visible as placed on the web page, wherein the first ad and the third ad of the multiple ad campaigns are implemented at a same time for the groups of the users. However, Lindsay teaches:
wherein the first ad campaign of the multiple ad campaigns further comprises the first ad, wherein a third ad campaign of the multiple ad campaigns comprises a third ad, wherein the third ad of the third ad campaign is configured to be not visible as placed on the web page, wherein the first ad of the first ad campaign and the third ad of the third ad campaign are implemented at a same time for the groups of the users; the method further comprising: providing the first ad of the first ad campaign to the first plurality of users of the groups of the users; and providing the third ad of the third ad campaign to a second plurality of users of the groups of the users (Lindsay [0035]). See “For example, one control set can be generated that is not shown any advertisements from the ad campaign, an first sample set can be exposed to a three specific advertisements A, B, C, a second sample set can be shown only advertisements A and C, and a third set can be shown the advertisements in the reverse order C, B, A. Other experimental sets can be generated by varying other characteristics of the advertisement, for example, location of the advertisement within the web page displayed on the browser or any user interface used for showing the advertisement or the duration for which the advertisement is presented to the member.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of the first ad campaign comprising the first ad and a third ad, wherein the third ad is configured to be not visible as placed on the web page, as taught by Lindsay, because varying the multiple experimental sets of the characteristics of the ad allows for comparison of the impact of the campaign (Lindsay [0051]).

Claim 17 
Lyon in view of Martel does not teach determining an effectiveness of the first ad campaign by comparing purchases made by the first plurality of users of the groups of the users to purchases made by the second plurality of users of the groups of the users. However, Lindsay teaches:
further comprising determining an effectiveness of the first ad campaign of the multiple ad campaigns by comparing purchases made by the first plurality of users of the groups of the users to purchases made by the second plurality of users of the groups of the users (Lindsay [0009][0024][0034][0051]). See “Once the two or more groups of members have been selectively shown the advertisements, the effectiveness of the advertisements can be evaluated.” and [0034] “Withholding the advertisement from a control set of members allows comparison of members that are shown the advertisement with members that are not shown the advertisement.” Lastly see [0051] “A member may purchase a product as a result of seeing an online advertisement…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, the method of determining an effectiveness of the first ad campaign based on purchases of the user from the web page, as taught by Lindsay, because purchases made after a campaign provides insight on the effectiveness of the campaign (Lindsay [0005]).

Claim 20
Lyon in view of Martel does not teach providing the web page with a plurality of first ad spaces for displaying ads that are configured to be visible to the user and a plurality of second ad spaces for displaying ads that are configured to be not visible to the user. However, Lindsay teaches:
providing the web page with a plurality of first ad spaces for displaying ads that are configured to be visible to the user and a plurality of second ad spaces for displaying ads that are configured to be not visible to the user, and associating each second ad space of the plurality of second ad spaces with a respective first ad space of the plurality of first ad spaces (Lindsay [0007][0035]). Where the reference teaches two sets of members (users), one set who is presented with the advertisement (visible) and another set from which the advertisement is withheld (not visible). See also [0035] “Generally, the sample sets for a campaign can vary based upon the selection of the advertisements to be presented to the members in sample set, the order of presentation, and the manner of presentation ( e.g., location on page, size, etc.) or any other technique or variation.” See also “Comparisons based on questions or polls used for evaluating the impact of the advertisement versions can be used for either comparing impact of a version of the advertisement with the control set or comparison of the impact of two different versions of the advertisement.” See also “For example, one control set can be generated that is not shown any advertisements from the ad campaign, an first sample set can be exposed to a three specific advertisements A, B, C, a second sample set can be shown only advertisements A and C, and a third set can be shown the advertisements in the reverse order C, B, A. Other experimental sets can be generated by varying other characteristics of the advertisement, for example, location of the advertisement within the web page displayed on the browser or any user interface used for showing the advertisement or the duration for which the advertisement is presented to the member.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, a plurality of first ad spaces for displaying ads that are configured to be visible to the user and a plurality of second ad spaces for displaying ads that are configured to be not visible to the user, as taught by Lindsay, because varying the multiple experimental sets of the characteristics of the ad allows for comparison of the impact of the campaign (Lindsay [0051]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon (2013/0030868) and Martel (2014/0278913) in view of Kornacki (2016/0350798).

Claim 9 
Lyon in view of Martel does not teach providing the second ad space with a 1 pixel by 1 pixel size such that when the second ad is displayed in the second ad space, the second ad is not visible to the user. Kornacki teaches:
wherein the second ad space is sized to be 1 pixel by 1 pixel such that when the second ad is displayed in the second ad space, the second ad is not visible to the user (Kornacki [0060][0087-[0089]). Where the reference teaches, “the publisher server modifies spaces associated with the advertisements from the respective original areas to single pixel…. The modified web page includes
invisible advertisements as the size allotted for the advertisements is very small and the consumer can-not view these advertisements in the modified web page”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness, as taught by Lyon and Martel, that the second ad space is sized to be 1 pixel by 1 pixel, as taught by Kornacki, to test the performance of one ad over another without affecting   revenue (Kornacki [0005]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon (2013/0030868) and Martel (2014/0278913) in view of Lindsay (2010/0306043) and Kornacki (2016/0350798).

Claim 19 
Lyon and Martel in view of Lindsay does not teach providing the second ad space with a 1 pixel by 1 pixel size such that when the second ad is displayed in the second ad space, the second ad is not visible to the user. Kornacki teaches:
providing the second ad space with a 1 pixel by 1 pixel size such that when the second ad is displayed in the second ad space, the second ad is not visible to the user (Kornacki [0060][0087-[0089]). Where the reference teaches, “the publisher server modifies spaces associated with the advertisements from the respective original areas to single pixel…. The modified web page includes
invisible advertisements as the size allotted for the advertisements is very small and the consumer can-not view these advertisements in the modified web page”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of rendering a web page first content space sized for displaying content that is configured to be visible to the user and a second content space sized for displaying content that is configured to not be visible to the user and the method of a first and second advertisement campaign being simulated to determine effectiveness and storing a plurality of web page elements within a memory device of a web server, as taught by Lyon,  Martel and Lindsay, that the second ad space is sized to be 1 pixel by 1 pixel, as taught by Kornacki, to test the performance of one ad over another without affecting revenue (Kornacki [0005]).

Response to Arguments
Applicant’s arguments to overcome the rejection under 35 USC 112 is accepted and the rejection is withdrawn. 
Applicant's argument filed with respect to the rejection under 35 USC 103 has been fully considered but is not persuasive.

Applicant argues: Nowhere does Lyon teach or suggest "the bucket identifier comprises a respective numerical value for each ad space for each campaign of the multiple ad campaigns; ... wherein each ad campaign of the multiple ad campaigns corresponds to a respective ad campaign number corresponding to respective ad content, wherein the respective numerical value of each bucket identifier is used to determine which respective ad content to present to the user, and wherein the respective ad content corresponds to at least (i) the first ad space or (ii) the second ad space; ... and transmit the plurality of web page elements to the user computing device enabling the browser of the user computing device to render the plurality of web page elements on the web page," as required by amended independent claim 1.
Examiner respectfully disagrees. Lyon at [0040] teaches “The present technology sets up a test by designating a first set of buckets 205 called "enrollment buckets." The buckets can be any type of data structure known to those skilled in the art, such as an array. In some embodiments, each bucket can be configured to contain a test ID signifying what test, if any, a user should be enrolled.”


Applicant argues: Nowhere does Martel teach or suggest "the bucket identifier comprises a respective numerical value for each ad space for each campaign of the multiple ad campaigns; ... wherein each ad campaign of the multiple ad campaigns corresponds to a respective ad campaign number corresponding to respective ad content, wherein the respective numerical value of each bucket identifier is used to determine which respective ad content to present to the user, and wherein the respective ad content corresponds to at least (i) the first ad space or (ii) the second ad space; ... and transmit the plurality of web page elements to the user computing device enabling the browser of the user computing device to render the plurality of web page elements on the web page," as required by amended independent claim 1, or the
similar limitations of amended independent claim 11.

Examiner respectfully disagrees. See Martel [0036][0037] where the reference teaches a campaign name that identifies the ad campaign [ad campaign number “Campaign #1] and a campaign status identifier, which indicates active campaigns being shown to the users. See also [0039] where the campaign name can be renamed (to reflect a number). 

Applicant Argues: Nowhere does Lindsay teach or suggest "the bucket identifier comprises a respective
numerical value for each ad space for each campaign of the multiple ad campaigns; ... wherein each ad campaign of the multiple ad campaigns corresponds to a respective ad campaign number corresponding to respective ad content, wherein the respective numerical value of each bucket identifier is used to determine which respective ad content to present to the user, and wherein the respective ad content corresponds to at least (i) the first ad space or (ii) the second ad space; ... and transmit the plurality of web page elements to the user computing device enabling the browser of the user computing device to render the plurality of web page elements on the web page," as required by amended independent claim 1, or the similar limitations of amended independent claim 11.
Examiner agrees, as Lindsey has not been relied on for the limitations of Claim 11. Examiner has corrected the typos of the previous action’s headers. Examiner maintains that the claims were mapped and located under the proper heading. Lindsey was not cited in claims 1 or 11.

Applicant argues: Nowhere does Kornacki teach or suggest "the bucket identifier comprises a respective numerical value for each ad space for each campaign of the multiple ad campaigns; ... wherein each ad campaign of the multiple ad campaigns corresponds to a respective ad campaign number corresponding to respective ad content, wherein the respective numerical value of each bucket identifier is used to determine which respective ad content to present to the user, and wherein the respective ad content corresponds to at least (i) the first ad space or (ii) the second ad space; ... and transmit the plurality of web page elements to the user computing device enabling the browser of the user computing device to render the plurality of web page elements on the web page," as required by amended independent claim 1 [or 11].

Examiner has not relied on Kornacki for Claim 1 or 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681